Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II: claims 1-6 in the reply filed 3/26/21 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140238443 A1).


Regarding claim 1, Lee et al. discloses a substrate processing method, in which a liquid processing process is performed by injecting a processing liquid (¶[0021]) onto a substrate on a spin chuck (¶[0023-25]) disposed inside a plurality of recovery cups (221-223) that are disposed in multiple layers (Fig. 2]), the substrate processing method comprising: in a transient period of time in which height change of any one of the recovery cups is performed (Lee describes a prosses that includes raising the chuck height to align with various cups. See paragraphs 100-109.), adjusting rotational speed of the spin chuck in conjunction with the height change of the recovery cup, the spin chuck being configured to support the substrate (Lee et al. Fig. 2 and ¶[0100, 103, 105, 109 -  The RPM range may be changed for each height]).

Claim 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20140238443 A1) in view of Juang et al. (US 6248169 B1).

Regarding claim 2, Lee et al. in view of Juang et al. discloses a substrate processing method of claim 1, however may be wherein when the height change of the recovery cup occurs, the rotational speed of the spin chuck is temporarily reduced.  This step would however be expected as it is conventional to reduce and/or stop the chuck from spinning between spin processing steps.  For support see Juang et al. column 5 line 58 through column 6.  As discussed in Juang et al. it is expected in the art that the speed of the chuck is slowed or stopped while adjusting the pedestal to a second cup and for further deposition of liquids.  

	
	When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR Int'l Co v. Teleflex Inc.

Regarding claim 3, Lee et al. in view of Juang et al. discloses a substrate processing method of claim 1, wherein in the transient condition, the number of stages of the recovery cups is changed, a type of the injected processing liquid is changed, or supply of the processing liquid is stopped (see regarding claim 2).

Regarding claim 4, Lee et al. in view of Juang et al. discloses a substrate processing method of claim 1, wherein the liquid processing process comprises: a first period of time in which foreign matter remaining on the substrate is removed using a chemical liquid and the spin chuck is rotated at a first speed; a second period of time in which the chemical liquid applied to the substrate is cleaned using a rinse liquid and the spin chuck is rotated at a second speed; and a third period of time in which the rinse-processed substrate is dried and the spin chuck is rotated at a third speed (Lee et al. Fig. 2 and ¶[0100, 103, 105, 109 -  the RPM range may be changed for each height]).

Regarding claim 5, Lee et al. in view of Juang et al. discloses a substrate processing method of claim 4, wherein the liquid processing process further comprises: between the first period of time and the second period of time, a first transient period of time in which the spin chuck is rotated at a first adjustment speed slower than the first speed; and between the second period of time and the third period of time, a second transient period of time in which the spin chuck is rotated at a second adjustment speed slower than the second speed (See regarding claim 2).

Regarding claim 6, Lee et al. in view of Juang et al. discloses a substrate processing method of claim 4, wherein rotational speed of the spin chuck is gradually increased during the second period of time (Lee et al. Fig. 2 and ¶[0100, 103, 105, 109 -  the RPM range may be changed for each height.  For each subsequent height the speed is gradually increased.]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JARRETT J. STARK
Primary Examiner
Art Unit 2823



3/31/2020
/JARRETT J STARK/           Primary Examiner, Art Unit 2822